United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3015
                                  ___________

Harold W. Bass,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Allied Signal Aerospace Company,      *
                                      C       [UNPUBLISHED]
             Appellee.                *
                                 ___________

                         Submitted: February 5, 1999

                              Filed: February 16, 1999

                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Harold W. Bass appeals from the district court’s1 grant of summary judgment
to his former employer in this 42 U.S.C. § 1981 race discrimination action. Having
carefully reviewed the record and the parties’ submissions on appeal, we affirm the
judgment of the district court for the reasons it stated. See 8th Cir. R. 47B.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-